Citation Nr: 1615165	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a chronic respiratory disorder to include asthma.

2.  Entitlement to service connection for a chronic respiratory disorder to include asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the Board in January 2016.  A transcript is of record.

The issue of entitlement to service connection for chronic respiratory disorder to include asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision, the RO denied a reopening of the claim of entitlement to service connection for asthma.

2.  Evidence added to the record since the September 2010 final RO decision was not previously of record and raises a reasonable possibility of substantiating the Veteran's claim.   



CONCLUSIONS OF LAW

1.  The September 2010 RO decision that denied a reopening of the claim for service connection for bronchial asthma is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the September 2010 RO decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a chronic respiratory disorder to include asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed his claim for entitlement to service connection for bronchial asthma in October 1969.  The April 1970 rating decision denied service connection for bronchial asthma.  The RO determined that allergic bronchitis existed prior to service and was not aggravated by service.  Service treatment records document the Veteran's bronchial asthma throughout service.  The Veteran's service treatment records also indicate that in September 1969, the Veteran was recommended to the Medical Board for consideration of separation due to his bronchial asthma not meeting the Induction Standards.  The recommendation notes the condition was not service aggravated.

The Veteran did not appeal the April 1970 decision nor did he submit material evidence within a year of that decision.  The decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

The Veteran has made several claims to reopen the April 1970 decision.  The most recent final denial was made in September 2010.  The RO determined that there was still no evidence showing that his preexisting asthma was aggravated by his active service.  No evidence was received within a year of this decision.  As he did not file an appeal, the September 2010 decision became final a year later.

Most recently, in January 2012 the Veteran filed another claim for service connection for bronchial asthma.

Evidence that has been received since the April 1970 rating decision includes the Veteran's statement in the VA Form 9 dated September 2012 that during his active duty service he was not able to function without getting a breathing treatment and due to the rigorous training, his bronchial asthma was aggravated beyond the normal progression.

The record also includes the January 2016 hearing testimony.  At the hearing, the Veteran testified when he was drafted in 1969 he had asthma, which he told the military.  He intimated that his asthma had been fairly mild prior to service and was only treated with pills.  Once he got into basic training, the Veteran testified he had to go to the infirmary several times because of his asthma.  He contended that, as a result of being in the service and going to PT, his asthma was aggravated.  He added that he started using a mist inhaler due to his increased symptoms.  He further argued he should have been medically discharged from the military due to his asthma.

Additionally, the record includes a December 2005 VA treatment record for the Veteran's respiratory issues.  The Veteran was assessed with URI with bronchospasm and asthma exacerbation. A later April 2010 VA treatment record documents the Veteran has a 60 year old man with asthma but has not used his inhaler in six years.

The Veteran's January 2016 hearing testimony along with his September 2012 VA Form 9 statement are considered new and material evidence as it provides evidence of possible aggravation of his condition.  Specifically, the Veteran's testified as to how PT aggravated his asthma and how his medication has changed from pills to an inhaler after his service, which was required to treat his worsened asthma.  

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for chronic respiratory disorder to include asthma is reopened.  The claim is allowed to this extent only.

REMAND

The record does not include a VA examination and corresponding medical opinion on the Veteran's respiratory disorders, to include asthma.  While the earlier decisions have determined that the Veteran's asthma preexisted service, the Board notes that his May 1969 induction examination found his lungs and chest to be normal.  He was only noted to have a history that was compatible with asthma but without a prescription.  A July 1969 examination of the lungs found his lungs to be clear to auscultation.  He was ultimately found to be qualified for induction.  Subsequent service treatment records document the Veteran's treatment for three severe asthma attack.  He was ultimately discharged due to a finding of preexisting asthma.

As a lung condition, to include asthma was not noted at enlistment, the presumption of soundness applies in this case.  The onus is on VA to establish clear and unmistakable evidence that the Veteran's asthma preexisted service and was not aggravated by service beyond its natural progression.  A medical opinion is needed to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's asthma and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a. Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's asthma preexisted his active duty service? Specify this evidence if it exists.

b. If it is determined that asthma clearly and unmistakably preexisted service, and because three severe asthma attacks are documented in service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting asthma disability was not aggravated in service beyond the natural progression of the condition?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


